Citation Nr: 1210212	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  02-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to additional accrued Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to September 1953.  He died in September 2001.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Chicago, Illinois, Regional Office (RO).

The Board notes that the appellant requested a hearing before a Veterans Law Judge of the Board in Washington, DC in connection with the current claim.  The appellant subsequently withdrew her request for a Board hearing in January 2004.

This case was previously before the Board in March 2004 and August 2007 when it was remanded for further development.  

In August 2007 the Board noted that in June 2006, the RO issued a statement of the Case (SOC) to the appellant which addressed the issue of service connection for the cause of the Veteran's death.  The Board further noted that the appellant did not submit a substantive appeal from the denial of service connection for the cause of the Veteran's death following the issuance of the June 2006 SOC and, as such, the Board found that it does not have jurisdiction over the issue.

In addition, in August 2007 the Board noted that in September 2002, the appellant submitted a claim for VA burial benefits and, in August 2004, the appellant's representative at the time submitted a claim of entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 (West 2002).  The Board noted that it appeared that the RO has not had an opportunity to act upon the claims and that absent an adjudication, a notice of disagreement, a SOC, and a substantive appeal, the Board does not have jurisdiction over the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  As such, the Board referred the issues of entitlement to VA burial benefits and entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318 (West 2002) to the RO for action as may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  Review of the claims file subsequent to the August 2007 Board action does not reveal that action has been taken on the referred issues.  As such, the issues are again referred for RO action as may be appropriate.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In August 2007 the Board remanded the appellant's claim of entitlement to additional accrued Department of Veterans Affairs benefits for adjudication of the inextricably intertwined issues of entitlement to service connection for accrued benefit purposes for a chronic pulmonary disorder to include primary bronchiogenic in the right chest, lung neoplasms, and emphysema; esophageal cancer; prostate cancer; hyperthyroidism; diabetes mellitus; hypertension; coronary artery disease; syncopal episodes; and laryngeal cancer residuals including vocal cord removal.

The Board ordered that the appellant be informed in writing of the resulting decision and her associated appellate rights.  The Board noted that the issues were not on appeal unless there was a notice of disagreement (NOD) and a substantive appeal filed subsequent to the decision as to each issue.  

The Board then ordered that thereafter the issue of entitlement to additional accrued VA benefits be readjudicated and that if the benefit sought on appeal was denied, the RO should issue a supplemental statement of the case (SSOC) to the appellant.  The appellant was ordered to be given the opportunity to respond to the SSOC.  

The Board notes that subsequent to the August 2007 remand, the issues of entitlement to service connection for accrued benefit purposes for a chronic pulmonary disorder to include primary bronchiogenic in the right chest, lung neoplasms, and emphysema; esophageal cancer; prostate cancer; hyperthyroidism; diabetes mellitus; hypertension; coronary artery disease; syncopal episodes; and laryngeal cancer residuals including vocal cord removal were adjudicated in a RO rating decision dated in September 2010.  The appellant was notified of the denial of these claims in November 2010.  A timely notice of disagreement was not received regarding these issues.

In February 2011, a SSOC was issued regarding the issue of entitlement to additional accrued Department of Veterans Affairs benefits.  However, the Board notes that it appears that this SSOC was not mailed to the appellant's proper address.  There is no indication that the SSOC was resent to the appellant's proper address.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the RO did not forward a copy of the SSOC to the appellant at the appellant's proper address, the RO has failed to fully comply with the August 2007 remand directive.  Therefore, although the Board deeply regrets the delay, remand is required for the SSOC to be sent to the appellant at the appellant's proper address and for the appellant to be given the opportunity to respond to the SSOC.  

On remand, VA should ensure that the most current, correct address is utilized to ensure that the appellant receives proper notice and has a full and fair opportunity to participate in her appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Review the claims file to ensure that all development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the appellant the requisite period of time to respond.  This includes ensuring the use of the correct and current mailing address for the appellant.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



